UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6996



ROBERT T. CARTER,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-953-1)


Submitted:   October 15, 2004           Decided:     November 23, 2004


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert T. Carter, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert T. Carter, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Carter has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -